Appellant has filed a forty page typewritten motion for rehearing herein. It contains many ex parte statements as to facts which ought not to have been incorporated in the motion, and are no part of the record and of course may not be considered.
Among other things appellant challenges the correctness of the statement of facts prepared by the trial judge and suggests that this Court should examine the statement of facts prepared by a stenographer. It is not approved by anyone save appellant. Not bearing the endorsement of the trial judge it is in no condition to be considered by us. The only statement of facts bearing the approval of the judge is the one prepared by him.
Appellant urges that there is a variance between the complaint and information in that he claims the check as set out in the complaint does not bear appellant's signature. An examination of the complaint in the transcript shows to the contrary. This Court is bound by the record before us, and it cannot be disputed by ex parte statements in motions or arguments.
The motion for rehearing is overruled.